Hiawatha Henry, Addie
                                                                              Harris,




                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2015

                                      No. 04-15-00469-CV

           CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                     Appellants

                                                v.

      Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                      Appellees

                  From the 166th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2015-CI-01545
                          Honorable Laura Salinas, Judge Presiding


                                         ORDER
        In this accelerated appeal, Appellees’ brief is due on September 23, 2015. On September
17, 2015, Appellees filed an agreed first motion for a ten-day extension of time to file Appellees’
brief until October 5, 2015.
        Appellees’ motion is GRANTED. See TEX. R. APP. P. 38.6(d). Appellees’ brief must be
filed with this court by October 5, 2015.

                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court